Citation Nr: 0309696	
Decision Date: 05/22/03    Archive Date: 05/27/03

DOCKET NO.  02-05 022A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an earlier effective date than December 12, 
2000, for a 70 percent rating for post-traumatic stress 
disorder (PTSD), and a total disability evaluation based on 
individual unemployability due to service-connected 
disabilities (TDIU).  



REPRESENTATION

Appellant represented by:	R. Edward Bates, Attorney


ATTORNEY FOR THE BOARD

P. H. Mathis, Counsel




INTRODUCTION

The veteran had active military service from October 1968 to 
January 1972.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a January 2002 rating decision of the Department 
of Veterans Affairs (VA) Regional Office (RO) in Detroit, 
Michigan, which granted the veteran an effective date of 
December 12, 2000, for his 70 percent rating for PTSD and 
TDIU.  


REMAND

The Board ordered development action to reconcile a problem 
presented by the evidence.  Subsequently, the United States 
Court of Appeals for the Federal Circuit (the Court) issued a 
decision in Disabled American Veterans, et al. v. Secretary 
of Veterans Affairs,  Nos. 02-7304, -7305, -7316 (Fed. Cir. 
May 1, 2003), which invalidated, in part, the regulations 
governing the Board's development authority.  In view of the 
the Court's decision, this case must be remanded.

Accordingly, the veteran's case is REMANDED to the RO for the 
following action:

1.  The RO must ensure that all notice 
and duty-to-assist requirements under the 
provisions of the Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-
475, 114 Stat. 2096 (2000) [codified as 
amended at 38 U.S.C.A. § 5100 et seq.] 
(VCAA) are complied with in the 
development of this claim.

2.  After all development is completed in 
accordance with the provisions of VCAA, 
the RO must re-adjudicate the claim.  If 
the claim is not resolved to the 
satisfaction of the veteran, the veteran 
and his representative must be furnished 
with a Supplemental Statement of the 
Case, and they must be given an 
opportunity to respond before the case is 
returned to the Board.

The appellant has the right to submit additional 
evidence and argument on the matter or matters the 
Board has remanded to the regional office.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.  



_______________________________________
	G. H. SHUFELT
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).  


